Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed December 8, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00705-CV



                   IN RE CHARLES A. WATSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             270th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-28746-B

                 MEMORANDUM DISSENTING OPINION

      I dissent because relator does not comply with the following mandatory
provisions of Rule 52 regarding a proper original-proceeding record: Tex. R. App.
P. 52.3(k)(1)(A) (necessary contents of appendix); 52.7(a)(1) (sworn or certified
copies), (a)(2) (properly authenticated transcript of any relevant testimony from
any underlying proceeding, including any exhibits offered in evidence, or
statement that no testimony was adduced in connection with the matter
complained); see also Tex. Civ. Prac. & Rem. Code Ann. § 132.001 (unsworn
declarations).

      Persisting in my view that our duty as judges is to reach a decision on the
merits based on a proper record and that due process and due course of law require
that this court give notice when the original proceeding record does not comply
with the Texas Rules of Appellate Procedure, I would have given immediate notice
of the deficiencies with the record and allow relator an opportunity to cure. If
relator did not timely cure the deficiencies, then I would dismiss the petition for
want of prosecution without reaching the merits. See In re Kholaif, 624 S.W.3d
228, 231 (order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.]
2020) (orig. proceeding).

      I dissent from the court’s failure to provide notice and an opportunity to
cure. I express no opinion on the merits of the petition for a writ of mandamus.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Chief Justice Christopher and Justices Wise and Spain (Spain, J.,
dissenting).




                                             2